Denied and Opinion Filed January 28, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01008-CV

   IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Relator

          Original Proceeding from the 468th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 468-54807-2011

                        MEMORANDUM OPINION
                 Before Justices Pedersen, III, Carlyle, and Garcia
                         Opinion by Justice Pedersen, III
      In its November 18, 2020 petition for writ of mandamus, relator Office of the

Attorney General (OAG) asks this Court to compel the trial court to vacate: (1) a

July 22, 2020 order directing mother to pay child support to the state disbursement

unit, and directing OAG to refund grandparents for funds recouped from them, and

(2) an October 15, 2020 order terminating recoupment by OAG. Entitlement to

mandamus relief requires relator to show that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      “Due to the extraordinary nature of the remedy, the right to mandamus relief

generally requires a predicate request for action by the respondent, and the

respondent’s erroneous refusal to act.” In re Coppola, 535 S.W.3d 506, 510 (Tex.

2017) (orig. proceeding). Based on the petition and the record before us, we conclude

relator has failed to show it first requested from the trial court the relief it seeks, or

that making such a request would be futile. See In re Office of Attorney General,

No. 14-16-00622-CV, 2016 WL 5853304 (Tex. App.—Houston [14th Dist.] Oct. 6,

2016, orig. proceeding) (requiring relator, in similar factual circumstances, to show

it afforded trial court an opportunity to rule on arguments advanced in mandamus

petition). Accordingly, we deny the petition for writ of mandamus without prejudice

to refiling after the issues stated in the petition have been presented to and ruled on

by the trial court. Having denied mandamus relief, we also deny the motion for

temporary stay as moot.




                                             /Bill Pedersen, III//
                                             BILL PEDERSEN, III
201008f.p05                                  JUSTICE




                                          –2–